REASONS FOR ALLOWANCE
This action is responsive to the application No. 16/811,713 filed on March 6, 2020. The amendment filed on April 26, 2022 has been entered. The objection to the drawings, the objection to the specification, the objection to claims 2 and 6, and the rejection of claim 9 under 35 U.S.C. 112(a), and the rejection of claims 1-12 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “forming a first contact hole penetrating the interlayer insulating film, the second gate insulating film, and the first gate insulating layer to expose the first gate electrode; and forming… a second drain electrode on the interlayer insulating film and connecting the second source electrode to the first gate electrode through the first contact hole” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (p. 16 lines 6-22), filed April 26, 2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 over at least the references Oh (U.S. Pub # 2018/0006102) and Oh (U.S. Pub # 2017/0317155) have been fully considered and are persuasive. Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art references were owned by, or subject to an obligation of assignment to, the same entity as LG Display Co. Ltd. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. The rejection of claims 1-12 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892